Citation Nr: 1432439	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that, in a written statement received in May 2011, the Veteran withdrew his request for a hearing before the Board in lieu of a personal hearing before an RO Decision Review Officer (DRO).  He later changed his request to an informal DRO conference.  A DRO informal conference was held in January 2012.  Moreover, the Board notes that the Veteran also perfected appeals with respect to reduction claims associated with his service-connected cervical spine and thoracolumbar spine, stemming from a September 2009 rating decision.  However, in a November 2012 communication, the Veteran, through his representative, withdrew these claims.  Thus, these issues are no longer before the Board and will not be addressed further herein.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his sleep apnea is secondary to his service-connected PTSD. 

In May 2009, the Veteran underwent a VA examination that addressed his sleep apnea.  That examination was not adequate.  Specifically, although the May 2009 VA examiner concluded that the Veteran's sleep apnea was less likely than not secondary to his service-connected PTSD, the examiner did not discuss whether the Veteran's service-connected PTSD aggravated (worsened) his sleep apnea.  38 C.F.R. § 3.310(b).  Moreover, rationale for the VA examiner's opinion was not provided. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by this issue.

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.

In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.   

2.  Thereafter, forward the Veteran's claims folder to the examiner who conducted the May 2009 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is caused by his service-connected PTSD.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected PTSD.  

In addressing these questions, the examiner should address the notation of insomnia in the service treatment records (August 2005), and the Internet Article submitted by the Veteran in April 2011 regarding sleep apnea and PTSD. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


